Title: From George Washington to Henry Knox, 7 January 1781
From: Washington, George
To: Knox, Henry


                        
                            Dr Sir
                            Head Quarters New Windsor 7 Jany 1781.
                        
                        You will proceed, with the dispatches with which you are charged, to the Governors of the States of
                            Connecticut—Rhode Island and Massachusetts and to the President of New Hampshire. You are acquainted with the subject of
                            those dispatches, in which, the Gentlemen, to whom they are addressed, are referred to you for a more particular account
                            of the situation of the Army—the causes of discontent in it—and the probable means of giving satisfaction to the
                            Soldiery—Upon the two first heads you have no need of any instructions—what seemed to me most essentially necessary to
                            answer the end of the third are an immediate supply of Money and Cloathing—of the first, a sum equal to three Months pay
                            at least of the new emission or some other of equal value, of the last, a compleat suit of Cloathes not only for the Men
                            now in the service but for the number of Recruits who are to join—That you may be able to speak fully upon the Article of
                            Cloathing I will inform you minutely of our present supply and future prospects. The few Men who remain in service will,
                            with difficulty find, a sufficiency of Shirts—Vests—Breeches—and Stockings to carry them thro the Winter—of Coats we are
                            very deficient, when those which are in the hands of the Agents are brought forward, there will not be more than one third of
                            what are wanting—Thus you perceive—that the old Soldiers will have occasion for a full supply of Cloathing when they take
                            the field, and that the Recruits, except they are furnished by their respective States, must be absolutely destitute. We
                            may obtain some supplies from France between this and the Spring, but we have been so often disappointed from that
                            quarter, that prudence dictates the impolicy of placing dependance upon it. I have been speaking of the Northern Army
                            only—General Greene represents the southern as literally naked—and therefore should there be an arrival from Europe a
                            great part must be applied to that Army, as the southern states have not resources within them—I have hitherto only spoken
                            of a sum of Money equal to three Months pay, but it is possible that further sum may be necessary, and that of Specie, to
                            give new Bounties to those Soldiers who were early enlisted for the War upon very low terms. There can no ill result from
                            securing such a fund, for if it should not be wanted for that purpose, it may be applied usefully to a thousand others. 
                        You will generally represent to the supreme Executives powers of the States—thro’ which you pass, and to
                            Gentlemen of influence in them, the alarming Crisis to which our Affairs have arrived by a too long neglect of measures
                            essential to the existence of an Army, and you may assure them, that if a total alteration of System does not take place
                            in paying, Cloathing and feeding the troops, that it will be in vain to expect a continuance of their service another
                            Campaign. 
                        You will press upon the Governors the necessity of a speedy adoption of the measures recommended at this
                            time, and inform them that you will call upon them in your way back to the Army to learn what has been done in consequence
                            of your application. 
                        I wish you a more pleasant journey than can be hoped for at this season of the year and am with very great
                            Regard Dear Sir Yrs

                    